     Case 2:16-cv-00465-APG-DJA Document 159 Filed 08/18/20 Page 1 of 3




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      DEAN KROGSTAD,                                        Case No. 2:16-cv-00465-APG-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      NATIONWIDE BIWEEKLY
 9    ADMINISTRATION, INC., LOAN
      PAYMENT ADMINISTRATION LLC and
10    DANIEL LIPSKY,
11                           Defendants.
12

13          This matter is before the Court on Defense Counsel Carol Davis Zucker’s Motion to

14   Withdraw (ECF No. 156), filed on August 15, 2020. Pursuant to Local Rule (“LR”) IA 11-6,

15   “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has

16   been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed

17   the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Ms. Zucker

18   indicates that she was retained for limited legal services and that the limited services have been

19   completed given the Court’s recent ruling. The Court will require that Defendant Daniel Lipsky

20   notify the Court by September 16, 2020 as to his intent to proceed pro se or with other

21   representation. Failure to do so may result in dispositive sanctions

22          Further, the Court will require that Defendants Nationwide Biweekly Administration, Inc.

23   and Loan Payment Administration LLC advise the Court if it will retain new counsel by

24   September 16, 2020 as it must retain new counsel if it intends to continue to litigate this matter.

25   See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re

26   Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other

27   unincorporated associations must appear in court through an attorney.”). Filing a notice of new

28   counsel on or before September 16, 2020 is sufficient to comply with the Court’s order. Failure
     Case 2:16-cv-00465-APG-DJA Document 159 Filed 08/18/20 Page 2 of 3




 1   to respond may result in a recommendation to the United States District Judge assigned to this

 2   case that dispositive sanctions be issued against Defendants Nationwide Biweekly

 3   Administration, Inc. and Loan Payment Administration LLC, including dismissal of this action.

 4          IT IS HEREBY ORDERED that Defense Counsel Carol Davis Zucker’s Motion to

 5   Withdraw (ECF No. 156) is GRANTED.

 6          IT IS FURTHER ORDERED that Defendant Daniel Lipsky shall notify the Court as to

 7   whether he intends to proceed pro se or retain counsel by September 16, 2020. Failure to notify

 8   the Court as to his representation status may subject him to dispositive sanctions, including a

 9   recommendation for dismissal of this action.

10          IT IS FURTHER ORDERED that Defendant Nationwide Biweekly Administration, Inc.

11   shall have until September 16, 2020 to advise the Court if it will retain new counsel. Failure to

12   notify the Court as to their new representation may subject it to dispositive sanctions, including a

13   recommendation for dismissal of this action.

14          IT IS FURTHER ORDERED that Defendant Loan Payment Administration LLC shall

15   have until September 16, 2020 to advise the Court if it will retain new counsel. Failure to notify

16   the Court as to their new representation may subject it to dispositive sanctions, including a

17   recommendation for dismissal of this action

18          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

19   addresses of Defendants to the civil docket and send a copy of this Order to Defendant’s last

20   known address:

21          Daniel Lipsky

22          8234 Voltaire Court

23          Waynesville, Ohio 45068

24          (937) 673-0730

25

26          ///

27          ///

28
                                                 Page 2 of 3
     Case 2:16-cv-00465-APG-DJA Document 159 Filed 08/18/20 Page 3 of 3




 1         Nationwide Biweekly Administration, Inc.

 2         c/o Daniel Lipsky, Registered Agent

 3         8234 Voltaire Court

 4         Waynesville, Ohio 45068

 5         (937) 673-0730

 6

 7         Loan Payment Administration LLC

 8         c/o Daniel Lipsky, Registered Agent

 9         8234 Voltaire Court

10         Waynesville, Ohio 45068

11         (937) 673-0730

12

13         DATED: August 18, 2020

14
                                                      DANIEL J. ALBREGTS
15                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                             Page 3 of 3
